DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/4/20 have been fully considered but they are not persuasive. Applicant contends that Ciluffo fails to disclose the claimed invention because Ciluffo discloses “’Means 26 includes a blocking element 28, and a control means 30 for moving the control element into from a blocking position inhibiting firing of the weapon to an unblocking positon in which the firearm can be discharged’. In this manner Ciluffo reveals that the firearm is put into a condition that the firearm May be discharged”, it appears that applicant is arguing that the firearm of Ciluffo is not actually discharged.  This is not persuasive in that 1) it is inherent that a firearm does not work as intended unless it is actually discharged and therefore the firearm of Ciluffo would, at some point, be discharged for it to work as intended, and 2) Ciluffo expressly discloses the firearm as being discharged (column 3, lines 59-67 through column 4, lines 1-23). With regard to previous claim 5, it appears that applicant is merely arguing, and pointing out, that the “unvoiced alveolar lateral click” was disclosed in the specification.  However, they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. With regards to the Quitadama reference, it is noted that Quitadama is utilized in combination with the reference of Cullifo for the teaching of previously presented Claim 6, which stated a “remotely located headset, facilitating a microphone, facilitating the attached or remote control of the discharge of the firearm, a communication facilitate discharge of the firearm via communication with the firearm controller since ALL components are interconnected. In response to application’s contention that the present disclosure is quite different revealing "means of a remotely located headset facilitating a microphone further facilitating the attached or remote control of the discharge of the firearm", "one or more microphones or other sound sensitive device be mounted on the firearm or, alternatively, on a headset or other remote device such as a hand-held microphone or microphones, and that these devices receive the sound to fire the firearm", "the microphone is mounted on a headset. The headset may be connected to the firearm by either a conductive cable or via a radio or optical connection." Applicant misinterprets the principle that claims are interpreted in the light of the specification.  Although these elements are found as examples or embodiment in the specification, they are not claimed explicitly.  Nor were the words that are used in the claims defined in the specification to require these limitations.  A reading of the specification provides no evidence to indicate that these limitations must be imported into the claims to give meaning to disputed terms.  Constant v. Avanced Micro-Devices Inc., 7 USPQ2d 1064. Finally, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer, 1962 C.C. 408 .
Election/Restrictions
Newly submitted claims 30 and 31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the inventions are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different modes of operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 30 and 31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 22 is objected to because of the following informalities:  Every claims must end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without information on how the audio signals are compared and how the all of this works to then “initiate discharge through the barrel”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Merely stating that one action follows the next is not, in and of itself, enabling. Applicant has not disclosed any manner, or elements, for the audio signals to be compared, nor has applicant disclosed any manner, or elements for a matching audio signal to “initiating discharge” through the barrel, since applicant has not disclosed any firing elements of a firearm that any unknown elements of an audio comparer would act upon.
Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations “means to discharge a round or rounds”, “means of discharge of a round”, “signal and recording means”, “audio signal receiving and comparison means” and “means of a remotely located headset” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to explicitly disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Where the written description only implicitly or inherently sets forth the structure, materials, or acts corresponding to a means-plus-function, applicant must clarify the disclosure to explicitly state, with reference to the terms and phrases of the claim element, what structure, materials, or acts perform the function recited in the claim elements and equivalents thereof. (See MPEP 2181 See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The claims are indefinite in that it is not clear what steps are included in the claims directed to “a method”.  The phrase “the method of a firearm” does not indicate any method of making or using anything and the elements of the claims appear to be directed to the structure of the firearm rather than any steps (i.e. actions).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 22-27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated (as nearly as examiner can examine the claims) by Ciluffo (US Patent 5,636,464). Ciluffo discloses a firearm that has audio control over whether it fires and inherently includes the method for the firearm, the method of a firearm comprising; a barrel carried by a frame (see at least Fig. 2), a firing mechanism for firing the bullet through the barrel (i.e. means of discharge of a round through said barrel carried by said frame) (see at least col. 2, lines 60-67 and col. 3, lines 5-67 through col. 4, lines 1-11),  an audio frequency receiver (14) (i.e. an audio signal recording (14) and storing means (24) carried by said frame), an audio signal recorded and stored, a processing means (18) (i.e. an audio signal receiving and comparison means (22) carried by said frame), an audio signal received by the audio signal receiving and comparison means, an audio signal received and compared to the recorded and stored audio signal, the received audio signal matching a stored audio signal initiating discharge through said barrel. (col. 4, lines 60-65; col. 5, lines 38-48).



With regards to claim 18.    The method of claim 16 further comprising a trigger (T) allowing the firing of the firearm within a predetermined time (col. 5, lines 54-55) after initiation of the Fire Button (28).

With regards to claim 19.    The method of claim 16 further comprising a timer (50) controlling the period in which the firearm can be discharged.

With regards to claim 22.    The method of claim 16 further comprising the firearm receiving an audio signal; comparing the received audio signal to the recorded audio signal; the audio signals not matching and the firearm reverting to an initial condition. (col. 4, lines 44-50)

With regards to claim 23.    The method of claim 16 further comprising the firearm receiving an audio signal; comparing the received audio signal to the recorded audio signal; the audio signals matching and the firearm discharging. (col. 4, lines 60-65)

With regards to claim 24.    The method of claim 16 further receiving an audio signal of a determined frequency and amplitude to include a spoken audio signal and discharging upon receipt of the audio signal. (Abstract)



With regards to claim 26.    The method of claim 16 further comprising a trigger (T) allowing the firing of the firearm within a predetermined time (50) after initiation of the fire button (30) (col. 5, lines 55-60).

With regards to claim 27.    The method of claim 16 further comprising upon the firearm discharging the firearm reverting to a dischargeable condition. (col. 5, lines 45-47)

With regards to claim 29. The method of claim 16 further comprising that the firearm be activated or deactivated solely by the condition of an authorizing button (30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciluffo as applied to claim 16 above. Ciluffo discloses the claimed invention except for the method of a firearm further comprising discharging the firearm upon receipt of the signal of an unvoiced alveolar lateral click sound made by the shooter or expressly upon the firearm firing the shot the firearm reverts to a no-fire or manual fire condition.  Ciluffo discloses a method of a firearm including a microphone and discharging the firearm upon receipt of a sound, as well as a timer In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciluffo as applied to claim 16 above, and further in view of Quitadama (US Patent 4,256,6013) Ciluffo discloses the claimed invention except for the method of a firearm comprising means of a remotely located headset with a microphone further facilitating the receipt of an audio signal initiating the discharge of the firearm; a communication system between a remote microphone and the firearm; the communication system signal being transmitted and received by electrical means, however Quitadama does.  Quitadama discloses a system and method of controlling of a firearm comprising means of a remotely located headset (22), with a microphone (26) further facilitating a microphone (26) further facilitating the receipt of an audio signal initiating the discharge of the firearm; the communication system signal being transmitted and received by electrical (18) since all the elements of Quitadama or interconnected and interact. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641